        Case 1:18-cv-04295-MHC Document 45 Filed 07/17/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA,

       Plaintiff,                             CIVIL ACTION FILE

V.                                            NO. 1:18-CV-4295-MHC

JEA,

       Defendant.



                                      ORDER

       This case comes before the Court on Plaintiff Municipal Electric Authority

of Georgia ("MEAG")'s Emergency Motion to Re-Open Case and for Injunction

Pending Appeal ("Emergency Motion") [Doc. 37].

       On September 11, 2018, at 2:42 p.m., MEAG filed this lawsuit against

Defendant JEA seeking a declaration that MEAG's Power Purchase Agreement

("PPA") with JEA is enforceable (Count I), asserting claims for JEA's alleged

breach of the duty to cooperate in the PPA (Count II), and for specific performance

(Count III). See Compl. [Doc. 1]. Later that day, at 11:38 p.m., JEA and the City

of Jacksonville, Florida filed a complaint [Doc. 6-2] in the Circuit Court of the

Fourth Judicial Circuit, in and for Duval County, Florida, against MEAG seeking a
        Case 1:18-cv-04295-MHC Document 45 Filed 07/17/19 Page 2 of 4




declaration that the PPA violates Florida law. On October 2, 2018, MEAG

removed this later-filed case to the United States District Court for the Middle

District of Florida. See Def. MEAG's Notice of Removal [Doc. I], City of

Jacksonville v. Mun. Elec. Auth. ofGa., No. 18-cv-1174-BJD-JRK (M.D. Fla. Oct.


2, 2018) (the "Florida Action").

      On October 5, 2018, JEA filed a Motion to Dismiss [Doc. 5] this case. On

October 30, 2018, MEAG requested that this Court enjoin JEA from further

prosecuting the Florida Action. See MEAG's Mot. for an Order Enjoining Def.

JEA from Further Prosecuting its Second-Filed Action in Florida ("MEAG's Mot.

to Enjoin") [Doc. 14]. On April 9, 2019, this Court dismissed MEAG's request for

a declaratory judgment without prejudice because, among other reasons, the Court


found that MEAG lacked standing to request a declaratory judgment on whether

the PPA is and will continue to be enforceable. Apr. 9, 2019, Order [Doc. 28] at

15-16. The Court also found that granting MEAG leave to amend the Complaint

would be futile because it would not establish that MEAG had standing at the time

it filed this lawsuit. Id at 15-16 n.4. The Court also dismissed MEAG's breach of

contract and specific performance claims. IcL at 22. Having dismissed all of

MEAG's claims, the Court denied as moot MEAG's requested injunction barring

JEA from further prosecuting the Florida Action. Id. at 23-23.
        Case 1:18-cv-04295-MHC Document 45 Filed 07/17/19 Page 3 of 4




      On April 10, 2019, MEAG appealed this Court's dismissal order to the

United States Court of Appeals for the Eleventh Circuit. Notice of Appeal

[Doc. 30]. On June 3, 2019, the Eleventh Circuit denied MEAG's motion for an

injunction without prejudice to it first seeking such relief from this Court. See

Order, Mun. Elec. Auth. ofGa. v. JEA, No. 19-11373-FF (1 1th Cir. June 3, 2019)


("llth Cir. Order") [Doc. 36].

      On June 7, 2019, MEAG filed the Emergency Motion requesting the Court

"re-open this case, expedite briefing on an emergency basis, and issue an order


enjoining Defendant JEA from taking further action in the [Florida Action]...."

Mot. at 1. On June 10, 2019, the Court denied the Emergency Motion to the extent


that MEAG requested this Court re-open this case because the appeal to the

Eleventh Circuit divests this Court of jurisdiction to take substantive action other

than in aid of the appeal. June 10, 2019, Order [Doc. 38] at 2. To the extent that

MEAG sought a stay of the Court's April 9, 2019, Order, the Court indicated it

would rule after receiving briefs from the parties. Id. at 3.


      On July 16, 2019, the Honorable Brian J. Davis ordered that the Florida

Action be transferred to this Court pursuant to 28 U.S.C. § 1404. See July 16,


2019, Order [FlondaActim Doc. 104]; July 12, 2019, Order [Florida Action
       Case 1:18-cv-04295-MHC Document 45 Filed 07/17/19 Page 4 of 4




Doc. 98]. On July 17, 2019, the Florida Action was transferred to this Court.1

      Because the Florida Action is now pending before this Court, there is no risk

ofduplicative litigation in a different fomm. As a result, MEAG's request for an

injunction enjoining JEA from further prosecuting the Florida Action is DENIED

AS MOOT.

      IT IS SO ORDERED this / /'-3-ay of July, 2019.




                                       MARK H. COHEN
                                       United States District Judge




 The Florida Action is now docketed in this Court as Civil Action No. 19-cv-
3234-MHC.
